Case: 22-60011     Document: 00516355069         Page: 1     Date Filed: 06/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  June 13, 2022
                                  No. 22-60011
                                                                 Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Landon Marquale Dupree,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                           USDC No. 3:19-CR-261-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Landon Marquale Dupree, federal prisoner # 21877-043, was
   convicted in 2021 of possession with intent to distribute five grams or more
   of methamphetamine and was sentenced to 189 months of imprisonment
   followed by eight years of supervised release. He now appeals the district


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60011        Document: 00516355069        Page: 2    Date Filed: 06/13/2022




                                    No. 22-60011


   court’s denial of his motion for compassionate release under 18 U.S.C.
   § 3582(c)(1)(A)(i), which he argued was warranted based on his health risks
   in light of the COVID-19 pandemic.
          Section 3582(c)(1)(A)(i) allows a district court to reduce a
   defendant’s term of imprisonment if, after considering the factors set forth
   in 18 U.S.C. § 3553(a), the court finds a reduction to be consistent with
   applicable policy statements from the Sentencing Commission and justified
   by “extraordinary and compelling reasons.” § 3582(c)(1)(A)(i). In this case,
   the district court concluded that even if Dupree’s health conditions
   constituted extraordinary and compelling reasons for a sentence reduction,
   the § 3553(a) factors did not warrant a reduction because he had been
   convicted of a serious drug crime and disregarded the safety of the public and
   law enforcement “when he ran stop signs and forced drivers to leave the
   roadway.”     The district court also reasoned that Dupree had a prior
   conviction for drug distribution and other crimes over the years.
          The presentence report was based on police reports and officer
   statements and supports the district court’s findings; Dupree did not rebut
   these facts or demonstrate their unreliability. See United States v. Harris, 702
   F.3d 226, 230 (5th Cir. 2012); United States v. Trujillo, 502 F.3d 353, 357 (5th
   Cir. 2007). Although the district court found that Dupree caused cars to
   leave the road, whereas the PSR stated that he nearly caused cars to leave the
   road, Dupree has not demonstrated clear error in the finding that he
   “disregarded the safety of law enforcement and the public” when he fled
   police at a high rate of speed, ran several stop signs, and endangered nearby
   motorists and pedestrians. See United States v. Chambliss, 948 F.3d 691, 693
   (5th Cir. 2020).
          The district court, after considering the § 3553(a) factors in
   determining whether relief was warranted and determining that a sentence




                                          2
Case: 22-60011      Document: 00516355069           Page: 3   Date Filed: 06/13/2022




                                     No. 22-60011


   reduction would be inconsistent with those factors, did not abuse its
   discretion by denying Dupree’s motion for compassionate release. See id.
   Dupree’s implicit disagreement with the district court’s weighing of the
   § 3553(a) factors is not sufficient to show an abuse of discretion. See id.
          The district court’s judgment is AFFIRMED.




                                          3